Exhibit 10.2

 



Execution Version

 



FIRST AMENDMENT

FIRST AMENDMENT, dated as of April 21, 2020 (this “Amendment”), to the Credit
Agreement, dated as of February 27, 2020 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among (i) BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), (ii) the several banks and
other financial institutions from time to time parties thereto (the “Lenders”)
and (iii) THE BANK OF NOVA SCOTIA, as Administrative Agent for the Lenders
thereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth herein; and

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Lenders and the Administrative Agent hereby agree as
follows:

SECTION 1.          Defined Terms. Terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

SECTION 2.          Amendments to the Credit Agreement.

(a)                The definition of “Applicable Margin” is hereby deleted in
its entirety and the following shall be substituting therefor:

“Applicable Margin”: with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:

Ratings

 

Applicable Margin for Eurodollar
Loans

Applicable Margin

for ABR Loans

Rating I

 

0.85% 0.00%

Rating II

 

1.10% 0.10%

Rating III

 

1.50% 0.50%

 

 

(b)                The definition of “Consolidated EBITDA” is hereby amended by
adding the following at the end thereof:

“Notwithstanding the foregoing, for each of the fiscal quarters ending June 30,
2020, September 30, 2020 and December 31, 2020, the Consolidated EBITDA shall be
$670,600,000.”

   

 

(c)                The definition of “Material Adverse Effect” is hereby deleted
in its entirety and the following shall be substituting therefor:

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder, provided, that
notwithstanding anything to the contrary set forth herein, solely for purposes
of determinations that are made during the period from the Closing Date through
and including December 31, 2020 of whether a Material Adverse Effect exists, the
direct and indirect impacts of the COVID-19 Pandemic on the business, property,
liabilities (actual and contingent), operations, condition (financial or
otherwise), results of operations, or prospects of the Borrower and its
Subsidiaries taken as a whole that were disclosed to the Lenders on or prior to
the Closing Date shall not be deemed to constitute a Material Adverse Effect.

 

(d)                The definition of “Maximum Leverage Ratio” is hereby deleted
in its entirety and the following shall be substituting therefor:

“Maximum Leverage Ratio”: for the fiscal quarters ending June 30, 2020,
September 30, 2020 and December 31, 2020, the Maximum Leverage Ratio shall be
4.75 to 1.00.

(e)                The definition of “Qualified Acquisition” is hereby deleted
in its entirety and the following shall be substituting therefor:

“Qualified Acquisition”: any transaction permitted under this Agreement and
consummated on or after the Closing Date, (a) by which the Borrower or any of
its Subsidiaries (i) acquires any going concern or business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division or business unit thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires at least a
majority (in number of votes) of the Capital Stock of a Person if the aggregate
amount of Indebtedness incurred by the Borrower and its Subsidiaries to finance
the purchase price and other consideration for such transaction, plus the amount
of Indebtedness assumed by the Borrower and its Subsidiaries in connection with
such transaction, is at least $1,000,000,000 and (b) for which the Borrower
notifies the Administrative Agent in writing prior to or promptly upon
consummation of such transaction that such transaction shall be a “Qualified
Acquisition” for purposes of this Agreement.

(f)                 The following new definitions are hereby added to Section
1.1 of the Credit Agreement in the alphabetical order:

“COVID-19 Pandemic”: the novel strain of coronavirus (SARS-Cov-2) (including all
additional variations and strains thereof) and its disease commonly known as
COVID-19 (“COVID-19”), which was declared to be a global pandemic by the World
Health Organization on March 11, 2020.

“Moody’s”: Moody’s Investors Service, Inc. or any successor thereto.

   

 

“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Borrower, as
announced by the Rating Agencies from time to time.

“Rating Agencies”: collectively, Moody’s and S&P.

“Rating Category”: each of Rating I, Rating II and Rating III.

“Rating I, Rating II and Rating III”: the respective Ratings set forth below:

Rating
Category

 

 

Moody’s

S&P

Rating I     greater than or
equal to Baa2 greater than or
equal to BBB Rating II     equal to Baa3 equal to BBB- Rating III     lower than
or
equal to Ba1 lower than or
equal to BB+

 

If different Ratings Categories are applicable, the higher Ratings Category
shall apply unless one of the two Ratings is two or more levels lower than the
other, in which case the Ratings Category shall be the level immediately below
that of the higher of the two Ratings.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or any option, warrant or other right to acquire any such
Capital Stock.

“S&P”: Standard & Poor’s Ratings Services or any successor thereto.

(g)                Section 7 of the Credit Agreement is hereby amended to
include the following as a new subsection 7.6:

7.6       Limitation on Restricted Payments. Declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Capital Stock payable solely
in additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Capital Stock and (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

(h)                Section 11.6(g) of the Credit Agreement is hereby deleted in
its entirety and the following shall be substituting therefor:

(g)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender in
accordance with applicable law; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

   

 

SECTION 3.          Conditions to Effectiveness. This Amendment shall become
effective on the date (the “Amendment Effective Date”) on which (a) the
Borrower, the Administrative Agent and the Majority Lenders shall have executed
and delivered to the Administrative Agent this Amendment and (b) all fees and
expenses payable to the Administrative Agent, the other agents and any Lender
shall have been paid.

SECTION 4.          Representation and Warranties. To induce the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Administrative Agent and all of the Lenders as of the Amendment Effective
Date that:

(a)                Corporate Power; Authorization; Enforceable Obligations.

(i)                 The Borrower has the corporate power and authority, and the
legal right, to make and deliver this Amendment and to perform the Loan
Documents, as amended by this Amendment, to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment and the performance of the Loan Documents, as so
amended, to which it is a party.

(ii)               No consent or authorization of, filing with (other than the
Borrower’s public filing of the Amendment on Form 8-K, if applicable), or notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required with respect to the Borrower or any of its Subsidiaries in
connection with the execution and delivery of this Amendment or with the
performance, validity or enforceability of the Loan Documents, as amended by
this Amendment, to which the Borrower is party.

(iii)             This Amendment has been duly executed and delivered on behalf
of the Borrower.

(iv)              This Amendment and each Loan Document, as amended by this
Amendment, to which the Borrower is a party constitutes a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to the effects of bankruptcy, examination,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(b)                Representations and Warranties. The representations and
warranties (except for those made in subsections 4.13 and 4.14 of the Credit
Agreement) made by the Borrower in or pursuant to the Loan Documents are true
and correct in all material respects on and as of the Amendment Effective Date,
after giving effect to the effectiveness of this Amendment, as if made on and as
of the Amendment Effective Date.

SECTION 5.          Payment of Expenses. The Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Administrative Agent.

SECTION 6.          No Other Amendments; Confirmation. Except as expressly
amended, modified and supplemented hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect.

   

 

SECTION 7.          Governing Law; Counterparts.

(a)                This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York. The provisions of subsections 11.12 and 11.17
of the Credit Agreement are incorporated herein, mutatis mutandis.

(b)                This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by facsimile
transmission or in electronic (i.e., “pdf” or “tif”) format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

SECTION 8.          Miscellaneous.

(a)                Upon and after the Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document.

(b)                The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents. It is the intent of the
parties hereto, and the parties hereto agree, that this Amendment shall not
constitute a novation of the Credit Agreement, any other Loan Document or any of
the rights, obligations or liabilities thereunder.

 

 

 

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

  BOSTON SCIENTIFIC CORPORATION                   By: /s/ Robert J. Castagna    
Name:   Robert J. Castagna     Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement



   

 

 

  THE BANK OF NOVA SCOTIA, as Administrative
Agent and as a Lender                   By: /s/ Arjun Talwalkar     Name:  
Arjun Talwalkar     Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement



   

 

 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender                   By: /s/ Darin Mullis     Name:  
Darin Mullis     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to First Amendment to Credit Agreement



   

